Title: To Thomas Jefferson from John Trumbull, 6 June 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            Dr. Sir
            London June 6th. 1788
          
          I received yours of the 28th May and have enquir’d at Herries’s for your Letter of March from Amsterdam and find that after having search’d for me ineffectually, as well they might, my little obscure corner not being expressly particularis’d in the address, they sent it back to Van Staphorsts in Amsterdam the 16th. of last month. Very probably therefore you will receive it before you do this.
          In the mean time I have begun my enquiries about a Chariot, and am led to believe both from the prices of several which I have seen, and from the information of a very honest Coach maker, that Mrs. Church’s wishd for the Job of building her a new one:—and therefore valued her’s most uncommonly low. In fact I am assur’d that 50 Guineas must either have been an imposition on the part of the Coach maker who nam’d such a price, or he must have known some important defect in the carriage.—I will ascertain in a few days at what price such a Chariot as I think you ought to have may be had, and inform you precisely. You will then give me your Orders.
          I will consult Mr. West about the Elephants head, and if we can decide upon a thing in any sort preferable to the common form it shall be executed for you.
          Mrs. Church has left Town for the Summer. Mrs. Cosway is very well two days ago.
          I am Dr Sir most respectfully your’s,
          
            Jno. Trumbull
          
        